             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                     1:20-mc-00032-MR-WCM


In re Application of                      )
                                          )
P.T.C. PRODUCTION & TRADING               )                 ORDER
COMPANY, AG,                              )
                                          )
                  Applicant.              )
                                          )

      This matter is before the Court on a Renewed Motion to Seal (Doc. 13)

filed by P.T.C. Production & Trading Company, AG (“PTC”).

      For the reasons stated in the Renewed Motion, the Motion will be

granted with respect to PTC’s request to seal Exhibits 17-18 and 20-27

attached to the Feit Declaration (Docs. 3-16, 3-17, 3-19 through 3-26). PTC now

states that Exhibit 19 (Doc. 3-18) need not be sealed.

      Exhibit B to the Abelson Declaration is a copy of the document subpoena

PTC intends to serve on Aegis. Schedule A to that subpoena (Doc. 3-1, at 5-9

“Schedule A”) is a list of documents to be produced by Aegis. PTC argues that

Schedule A should be sealed because it contains information drawn from the

other documents referenced by the Renewed Motion. The undersigned is not

persuaded, however, that the sealing of Exhibit B is necessary, particularly as

Exhibit B is at the heart of PTC’s Ex Parte Application for Order Authorizing

Discovery for Use in Foreign Proceedings Under 28 U.S.C. § 1782. It is not



     Case 1:20-mc-00032-MR-WCM Document 14 Filed 12/28/20 Page 1 of 2
              apparent that Schedule A, on its face, contains confidential, proprietary, or

              otherwise sensitive information and PTC has not identified information that

              should be so designated.

                      IT IS THEREFORE ORDERED that the Renewed Motion to Seal (Doc.

              13) is GRANTED IN PART as follows:

                      1. The Motion to Seal is GRANTED with respect to the following items

                            which shall be placed under seal until further Order of the Court:

                               a. Exhibits 17-18 (Docs. 3-16 and 3-17) and Exhibits 20-27 (Docs.

                                  3-19 through 3-26) attached to the Feit Declaration.

                      2. The Renewed Motion to Seal is DENIED with respect to Exhibit B to

                            the Abelson Declaration (Doc. 3-1).

                      3. The Clerk is respectfully directed to UNSEAL:

                               a. Exhibit 19 (Doc. 3-18) to the Feit Declaration and

                               b. Exhibit B to the Abelson Declaration (Doc. 3-1).




Signed: December 28, 2020




                                                         2

                     Case 1:20-mc-00032-MR-WCM Document 14 Filed 12/28/20 Page 2 of 2
